Case 2:19-cv-12933-DML-DRG ECF No.1 filed 10/07/19 PagelD.1 Page 1 of 10 D

MIED ProSe | (Rev 5/16) Complaint for a Civil Case

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

 

Case: 2:19-cv-12933
Judge: Lawson, David M.
MJ: Grand, David R.
. [ ee oF; j Filed: 10-07-2019
ROY LES Woe Nels CMP ENGLISH VS UIA OF MICHIGAN (DP)

(Write the full name of each plaintiff who is filing this complaint.
Uf the names of all the plaintiffs cannot fit in the space above,

please write “see attached” in the space and attach an additional Jury Trial: Yes Ki No
page with the full list of names.) (check one)
v.

UL A. OF MicH.

(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page

with the fuil list of names.)

 

Complaint for a Civil Case

 

 
Case 2:19-cv-12933-DML-DRG ECF No.1 filed 10/07/19 PagelID.2 Page 2 of 10

MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name ~TRou bese ENGL SH
Street Address 3/70 P22 on

City and County i ay! Oe i | AME COUNTY y
Yio

State and Zip Code KY 1 Cf
Telephone Number “7.34 363- S362.

—=

E-mail Address fh 3 i

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the
defendant is an individual, a government agency, an organization, or a corporation.
For an individual defendant, include the person’s job or title (if known). Attach
additional pages if needed.

Defendant No. 1

 

 

Name UT A. eof micH
Job or Title tLitkKwWownA/
(if known) mo

Street Address . 3024 LA) GRA BLuLd _S, TE | BPs
City and County Demeo tJ Auvs”

State and ZipCode prycH 497A O22

Telephone Number

E-mail Address
(if known)

 

 

 

Defendant No. 2

Name

Job or Title
(if known)

Street Address
City and County
State and Zip Code

 

 

 

 

 

Telephone Number

E-mail Address
(if known)

 

 

 
Case 2:19-cv-12933-DML-DRG ECF No.1 filed 10/07/19 PagelD.3 Page 3 of 10

MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case

Defendant No. 3

Name

Job or Title
(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

 

 

 

 

 

 

 

Defendant No. 4

Name

Job or Title
(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

 

 

 

 

 

 

 

II. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C.

§ 1332, a case in which a citizen of one State sues a citizen of another State or nation and the
amount at stake is more than $75,000 is a diversity of citizenship case. In a diversity of
citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

Gr Federal question C1 Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.

 

 
 

Case 2:19-cv-12933-DML-DRG ECF No.1 filed 10/07/19 PagelD.4 Page 4 of 10

MIED ProSe | (Rev 5/16) Complaint for a Civil Case

A.

If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States
Constitution that are at issue in this case.

If the Basis for Jurisdiction Is Diversity of Citizenship

I. The Plaintiff(s)

a.

If the plaintiff is an individual
The plaintiff, (name) ’
is a citizen of the State of (name)

 

If the plaintiff is a corporation

The plaintiff, (name) ;
is incorporated under the laws of the State of (name)

, and has its principal place of business in the

 

State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page
providing the same information for each additional plaintiff.)

2. The Defendant(s)

a.

If the defendant is an individual

 

 

The defendant, (name) , is a citizen of the
State of (name) . Orisa citizen of (foreign
nation)

 

If the defendant is a corporation

The defendant, (name) , {8 incorporated
under the laws of the State of (name) , and
has its principal place of business in the State of (name)

. Or is incorporated under the laws of

 

(foreign nation) , and has its principal place
of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional
page providing the same information for each additional defendant.)

4

 
Case 2:19-cv-12933-DML-DRG ECF No.1 filed 10/07/19 PagelID.5 Page 5 of 10

MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case
3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes
or the amount at stake—is more than $75,000, not counting interest and costs of
court, because (explain):

Byers Back PAay- 7/27/26 - 7/-27f27

Il. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments, State as briefly
as possible the facts showing that each plaintiff is entitled to the damages or other relief sought.
State how each defendant was involved and what each defendant did that caused the plaintiff
harm or violated the plaintiff's rights, including the dates and places of that involvement or
conduct, If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

TLRied Por ® via Cl4im, is Sie LOL 7
Foe Beng ov medical w weed BUS wor

KOW You Cov Rie Foe. THAT ee@ased

To whet THE Vi AGEKY TED Maer
Tat DP Can VET Fuz oR Rexequs Baveti7s
Foe THaT Redseu, S0 I> Word liker Te
Sve JUS VIA, For j2anwehTS

 

 
Case 2:19-cv-12933-DML-DRG ECF No.1 filed 10/07/19 PagelD.6 Page 6 of 10

MIED ProSe | (Rev 3/16) Compiaint for a Civil Case

TV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do
not make legal arguments. Include any basis for claiming that the wrongs alleged are
continuing at the present time. Include the amounts of any actual damages claimed for the acts
alleged and the basis for these amounts. Include any punitive or exemplary damages claimed,
the amounts, and the reasons you claim you are entitled to actual or punitive money damages.

Payments Foe THe yene 7/27/20 - 7/27]2017

TAE AmoAJT orn NG Suu, OO

[Sass TUS UiA STi Devers, To Peak By
My DecToé THs ABO Iesvee AUD Muy
RST iW WAC, Go PRovED 10 7ade- Ute

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if
specifically so identified, will likely have evidentiary support after a reasonable opportunity for
further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current address on
file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: fOf | / JOP , 20 f 7.

Signature of Plaintiff
Printed Name of Plaintiff

  

 

 
 

Case 2:19-cv-12933-DML-DRG ECF No.1 filed 10/07/19 PagelD.7 Page 7 of 10

MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case

Additional Information:

 
Case 2:19-cv-12933-DML-DRG ECF No.1 filed 10/07/19 PagelD.8 Page 8 of 10

CIVIL COVER SHEET !

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM}

I. Oey L DEFENDANTS
. t oog
Roy L. Enthersif UAT A. AGENCY
(b) County of Residence of First Listed Plaintiff lu JAE
(EXCEPT iN US. PLAINTIFF CASES}

(c) Attomeys (Firm Name, Address, and Telephone Number)

JS 44 (Rev. Li/15) County in which action arose:

County of Residence of First Listed Defendant (aivds f Ade .
fIN US. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLYED.

NOTE:

Attomeys (ifKnown)

 

 

 

 

 

 

Il. BASIS OF JURISDICTION ace an "X" in One Box Only) I. CITIZENSHIP OF PRINCIPAL PARTIES ¢Piace an “X" in One Box for Plaintiff
(For Diversity Cases Only) and One Hax for Defendant)
Ol US. Government 3/ Federal Question F DEF PTF DEF
Plaintiff ft. Government Nat a Party) Citizen of This State 1 0 1 Incorporated or Principal Place D4 O4
of Business In This State
G2. US. Government O14 Diversity Citizen of Another State O12 © 2 _ Incorporated end Principal Place Os 8
Defendant findicate Citizenship of Parties in fem IT) of Business In Another State
Citizen or Subject of a F3) © 3 Foreign Nation Oe O16
Foreign Country
IV. NATURE OF SUIT (tice an “x” in One Box Onty)
ap st TRACT Ee Ssh [ic Regine al RS TORTS “esis wate wee eer Py ROR FEITURE/PENALTY3> [3 OTHER STATUTES: |

      

(110 Insurance

(2 120 Marine

(130 Miller Act

(7 140 Negotiable Instrument

(0 150 Recovery of Overpayment
& Enforcement of Judgment

{151 Medicare Act

( 152 Recovery of Defaulted
Student Loans
(Excludes Veterans)

[2] 153 Recovery of Overpayment
of Veteran's Benefits

(0 160 Stockholders” Suits

(2) 190 Other Contract

OD 195 Contract Product Liability

196 Franchise

 

 

 

PERSONAL INJURY
O 310 Airplane
01 315 Airplane Product
Liability
() 320 Assault, Libel &
Slander
(J 330 Federal Employers’
Liability
0 340 Marine
CF 345 Marine Product
Liability
OF 350 Motor Vehicle
(1 355 Motor Vehicle
Product Liabitity
(1 360 Other Personal
Injury
1) 362 Personal Injury -
Medical Malpractice

PERSONAL INJURY
C1 365 Personal Injury -
Product Liabitity
1 367 Heaith Care/
Pharmaceutical
Personal Injury
Product Liability
Ci 358 Asbestos Personal
Injury Product
Liability
PERSONAL PROPERTY
(2) 370 Other Fraud
0 371 Truth in Lending
(DO 380 Other Personal
Property Damage
( 385 Property Damage
Product Liability

 

EAE PROPERTY ites

 

  

Suv CIVIL RIGHTS 6 ies.

?PRISONER PETITIONS ©

(1625 Drug Related Seizure
of Property 21 USC 881

 

 

(0 422 Appeal 28 USC 158
(423 Withdrawal

DD 375 False Claims Act

CD) 376 Qui Tam (31 USC
4729 (a})

C2 490 State Reapportionment

 

DO 410 Antitrust

(2 430 Banks and Banking

(2) 450 Commerce

(1 460 Deportation

( 470 Racketeer Influenced and

 

 

 

  

210 Land Condemnation

[D 220 Foreclosure

(2 230 Rent Lease & Ejectment
(7 240 Torts to Land

C) 245 Tort Product Liability
(2290 All Other Real Property

iy 6 Amer, w/Disabilities

 

LO 440 Other Civil Rights
OF 441 Voting
1 442 Employment
CF 443 Housings
Accommodations
445 Amer, w/Disabilities
Employment

Other
448 Education

 

Habeas Corpus:
1 463 Alien Detainee
0 $10 Motians to Vacate
Sentence
OC 530 General
(1 535 Death Penaity
Other:
(0 540 Mandamus & Other
OO 350 Civil Rights
(1 358 Prison Condition
OD 460 Civil Detainee -
Conditions of
Confinement

(690 Other 28 USC 157
ehes a
[1820 Copyrights
(1830 Patent
(D840 Trademark
oe LABON |» SOCIAL SECURITY =
(0770 Fair Labor Stancords (1861 HIA (1395ff)
Act CD 862 Black Lung (923)
(9.720 Labor/Management [3863 DIWC/DIWW (405(g))
Relations 864 SSID Title XVI

(1740 Railway Labor Act
(751 Family and Medical
Leave Act
‘$0 Other Labor Litigation
791 Employee Retirement
Income Security Act

 

 

 

‘atnciot IMMIGRATION 22

 

 

(1462 Naturalization Applicanor

(445 Other Immigration
Actions

 

K

B65 RSI (405(g))

ee FEDERAL TAX SUITS) 58

870 Taxes (U.S. Plaintiff

or Defendant)
(871 [RS—Third Party
26 USC 7609

Carupt Organizations

(2 480 Consumer Credit

L) 490 Cable/Sat TV

[] 850 Securities‘Commodities’
Exchange

LO 890 Other Statutory Actions

{J 891 Agricultural Acts

(] 893 Environmental Matters

( 895 Freedom of Information
Act

(1 896 Arbitration

0) 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

(1 950 Constitutionality of
State Statutes

 
 

 

 

ORIGIN (Place an "X" in
riginal
roceeding

State Court

One Box Only)

LJ 2 Removed from LJ 3 Remanded from
Appellate Court

L4

Reinstated or
Reopened

(specifiy

i] 5 Transferred from L] 6 Multidistrict

Another District Litigation

 

VI. CAUSE OF

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes untess diversity).

 

—

Brief desgription of cause:

‘Ss CELimiufd! ppv
VIL REQUESTEDIN (3 cuecx IF THIS IS A CLASS ACTION

ACTION

 

DEMAND § CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P JURY DEMAND: [Yes 4°No
VIII. RELATED CASE(S)
IF ANY Bee mmsimeens): Ge DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
Case 2:19-cv-12933-DML-DRG ECF No.1 filed 10/07/19 PagelID.9 Page 9 of 10

PURSUANT TO LOCAL RULE 83.11

1. is this a case that has been previously dismissed? L_| Yes

KT No

lf yes, give the following information:

 

 

 

Court:
Case No.:
Judge:
2. Other than stated above, are there any pending or previously
discontinued or dismissed companion cases in this or any other Yes
court, including state court? (Companion cases are matters in which No

it appears substantially similar evidence will be offered or the same
or related parties are present and the cases arise out of the same
transaction or occurrence.)

If yes, give the following information:

Court:

 

Case No.:

 

Judge:

 

Notes :

 

LT wot? Ke HSE Cover TO GROOM METAS
WAiver. Fee Foe Filieg, § ASSIST WIET Us TY

AR CoyeT Appt AATTO RAP, Lore Me Bes
Low WDwcome

THe You

LZgLf

Z CAGLLSS

 
  
 

(Oy

 

 

 
Case 2:19-cv-12933-DML-DRG ECF No.1 filed 10/07/19 PagelD.10 Page 10 of 10

 

 

 

GL079r LASOCEH

og iS

tf aliky

 

 

a

&

reac

NEL Spe HP ALOT
bos LOD

Nett

761 LP af “ete GD) Tey 1S a
at ere) VER Ch OL

Soreyy eh $2 PLL?
by Festi) S2UNtLS CEILS |

 
 

 

 

yoy ay ht
Sry pea psy

2 a of
Shp popes yaph tf
1 -
feo pe PII, Oe ig}
aoa TD PD
ers Cet ee

 
